Title: To James Madison from George Hay, 23 June 1802
From: Hay, George
To: Madison, James


Dear Sir,
Richmond. June 23. 1802.
I have just now finished a letter of this date, addressed to you as the Secretary of State, announcing my refusal of the office of commissioner of bankruptcy, on account of my professional pursuits. It will, probably, appear to you, somewhat singular, that I should assign as a reason for not accepting the office, the circumstance which had perhaps, most influence in producing the appointment. You will pardon me therefore, for troubling you, for a few minutes, with an explanation.
The truth is, that during the last eight years I have devoted, a great deal, of time and labor, to pursuits unconnected with my profession. The consequence is that I do not occupy the ground, on which as a professional man, I ought, perhaps to stand: that I have not reached the Station at the bar which, it is not impossible, if my attention had been uniformly directed to one object, I might have attained. This evil which is felt in more than one way, I am determined if possible to remove. For this purpose great and unremitted exertions are necessary. I cannot therefore engage in any business, which is not directly within the line and course of my profession, unless the profit were Sufficient to indemnify me for a total dereliction of my practice. Fortunately for the people of this State, the office of commissioner of bankruptcy holds out no such prospect here: and even if it did, my intire disapprobation of the System and of every System of bankrupt-laws, would make me unwilling to hold an office, the abolition of which my own opinion would teach me, annually to expect.
I do not know that I had a right, to trouble you with this detail; but I could not reconcile it to myself to transmit to you a letter containing nothing more than a formal and peremptory refusal of an office to which it was the pleasure of the Executive to call me, without some explanation. My motive, if ever the Subject of a moments thought, might have been Supposed to be different, from that, which I have Candidly stated it to be.
Mr. Munroe when he was making out a list of persons proper to be recommended as Commissioners, communicated with me on the subject two or three times, without the Slightest intimation however that my name was thought of by himself or any other person. Some little difficulty occurred in making out this list tho’ the makers of it were on the spot: the difficulty in Washington will I presume be greater. I therefore take leave to mention George Tucker, who tho not a very young man, has just commenced the practice of the law, and is every way unexceptionable. Mr. Munroe is well acquainted with him, but forgot him I presume, as I did merely because he was absent. I have said nothing on this subject to Mr. Tucker and therefore do not know that he would be willing to act: I have however no doubt that he would.

Mrs. Madison will accept my most respectful Compliments. I cannot offer her Mrs. Hay’s. Her friendship and affections have been for Some days suspended by a raging fever & measles of the most malignant aspect. I am with very great respect Yr. mo. ob. St.
Geo. Hay
 

   
   RC (DNA: RG 59, LAR, 1801–9, filed under “Hay”). Docketed by Jefferson.



   
   Letter not found.



   
   George Tucker (1775–1861), lawyer, U.S. congressman (1819–25), and author of works on political economy and a two-volume biography of Thomas Jefferson, was professor of moral philosophy at the University of Virginia, 1825–45.



   
   Jefferson appointed George Hay (1765–1830) U.S. attorney for the district of Virginia in 1803. His most significant case was the 1807 prosecution of Aaron Burr for treason. In 1808 Hay married James Monroe’s daughter Eliza and became one of the future president’s principal advisers. John Quincy Adams later appointed him U.S. district court judge for eastern Virginia.


